                                                                         United States District Court
                                                                           Southern District of Texas

                                                                              ENTERED
                                                                          September 27, 2019
                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS                        David J. Bradley, Clerk

                       CORPUS CHRISTI DIVISION

ARNOLDO DAVID LOPEZ,                         §
                                             §
        Petitioner,                          §
VS.                                          §   CIVIL NO. 2:18-CV-273
                                             §
LORIE DAVIS,                                 §
                                             §
        Respondent.                          §

                                       ORDER

      The Court is in receipt of the Respondent’s Motion for Summary Judgment,
Dkt. No. 14, and the Magistrate Judge’s Memorandum and Recommendation
(“M&R”), Dkt. No. 15. No objections to the M&R were filed by the Petitioner.
      After independently reviewing the filings, the record, and applicable law, the
Court ADOPTS the M&R, Dkt. No. 15. Accordingly, the Court GRANTS
Respondent’s Motion for Summary Judgment, Dkt. No. 14, and DISMISSES
Petitioner’s application for habeas corpus relief. Further, the Court DENIES
Petitioner a Certificate of Appealability.
      Final judgment will be entered separately.


      SIGNED this 27th day of September, 2019.


                                             ___________________________________
                                             Hilda Tagle
                                             Senior United States District Judge




1/1
